—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Fisher, J.), both rendered November 5, 1990, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 4486/87, upon his plea of guilty, and criminal sale of a controlled substance in the third degree under Indictment No. 10327/90, upon his plea of guilty, and imposing sentences. The appeal under Indictment No. 4486/87 brings up for review the denial, after a hearing (Linakis, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*566Ordered that the judgments are affirmed.
The record demonstrates that the police acted reasonably and in good faith, since they entered the building where the defendant was arrested only after obtaining the permission of an individual who clearly possessed the apparent authority and capability to consent to their entry (see, People v Adams, 53 NY2d 1, 8-9; People v Teage, 173 AD2d 878, 879; People v Anderson, 146 AD2d 638).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Miller, Lawrence and Pizzuto, JJ., concur.